CROW, J.
It is pot necessary to quote from cases f>r -oth,er • authorities the basic principles underlying the doctrine of res adjudicata; it is quite sufficient to say that whatever material questions were in issue in a former suit and there determined, as well as every other question which might properly have been litigated in the case, will' be conclusively deemed at an end so far as future judicial inquiry is concerned.
Manifestly the question of negligence as between Goldstein and Abbot could not have been properly determined in the first suit, the only matter there being, as we have said, the liability of Goldstein ,and Abbot as joint wrongdoers, to Marshall.
The Municipal Court was clearly in error in admitting the evidence of the adjudication in the first case and that error being prejudicial, the judgment must be reversed at the cost of defendant in error, and the cause remanded for a new trial or other proper proceeding.
Middleton, PJ, and Justice, J, concur.